Order entered August 14, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00462-CV

                                   LEN RAO, Appellant

                                             V.

               THE AMERICAN ARBITRATION ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-00255-B

                                         ORDER
       Before the Court is appellee’s August 9, 2013 motion for an extension of time to file a

brief. Appellee notes in his motion that this Court has this appeal designated as accelerated.

Upon review, the Court has determined that this appeal is not accelerated and has removed that

designation.

       We GRANT appellee’s motion. Appellee shall file its brief on or before Monday,

September 23, 2013.



                                                    /s/   DAVID LEWIS
                                                          JUSTICE